Citation Nr: 1412829	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  08-34 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for post-operative residuals of degenerative joint disease of the left knee, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel



INTRODUCTION

The Veteran had active service from September 1960 to January 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal following a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In the January 2008 rating decision, the RO assigned a temporary total rating (as well as special monthly compensation based on housebound criteria) from September 2007 through October 2007 as a result of the Veteran's convalescence following left knee surgery.  Effective November 1, 2007, the Veteran's previously assigned 10 percent rating was continued.  The Board notes that the temporary 100 percent rating was not subject to the provisions of 38 C.F.R. § 3.105(e) (requiring a proposed reduction and 60 days predetermination notice).  See 38 C.F.R. § 4.30 (2013).  

In February 2011, the Board remanded the Veteran's claim on appeal for a VA examination.  Following the examination the RO issued a supplemental statement of the case (SSOC) in December 2011 continuing the denial of the Veteran's claim for a rating greater than 10 percent.  The Veteran's appeal has since been returned to the Board for further appellate review.  

Additionally, the Veteran was denied service connection for a heart disability in June 1990 and July 2005 rating decisions.  These decisions were not appealed and have become final.  Evidence associated with the claims folders at the time of the July 2005 rating decision documents a diagnosis for atrial arrhythmia and/or atrial fibrillation.  In an August 2010 letter, the RO informed the Veteran that it would be conducting a special review of his claims folders related to the inclusion of ischemic heart disease as a presumptive condition associated with herbicide exposure.  (The Veteran is documented to have served in Vietnam.)  In July 2011, in response to the August 2010 letter, the Veteran notified the RO that his heart disability had worsened and that he believed it to be secondary to his service-connected diabetes mellitus.  Evidence was subsequently submitted by the Veteran to the RO documenting a diagnosis of sick sinus rhythm and surgical implantation of a heart pace maker.  

In a September 2011 rating decision, the RO denied the Veteran entitlement to service connection for ischemic heart disease, also claimed as atherosclerotic heart disease, chest pain, and EKG (electrocardiogram) disorder.  The Veteran appealed the denial of the claim and the RO issued the Veteran a statement of the case (SOC) in August 2012.  The Board's review of the paper claims folders as well as the Veteran's Virtual VA and VBMS electronic files does not reflect the Veteran has submitted a substantive appeal perfecting an appeal of his claim to the Board.  

Otherwise, in a March 2014 Informal Hearing Presentation (IHP), the Veteran's representative listed entitlement to service connection for a "heart condition" among the claims on appeal before the Board.  Accepting the March 2014 IHP as a substantive appeal, the Board finds the IHP not to have been timely filed.  See e.g. 38 C.F.R. § 20.302 (2013).  As such, the March 2014 IHP is accepted as the Veteran's request to reopen his claim for service connection for a heart disability.  

With respect to the above, while the Veteran has not been diagnosed with ischemic heart disease or with coronary heart disease (CAD), private cardiology records note findings of "no significant coronary artery disease."  This language appears to imply that the Veteran does in fact have CAD, albeit just not significant.  The RO may wish to clarify the significance of such language prior to any subsequent adjudication of the Veteran's claim.  Furthermore, any reconsideration of the Veteran's claim for entitlement to service connection for a heart disability should include consideration of service connection for sick sinus rhythm as secondary to service-connected diabetes mellitus.  

As such, the issue of entitlement to service connection for a heart disability, to include ischemic heart disease as well as sick sinus rhythm secondary to service-connected diabetes mellitus, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the claim, and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

Throughout the rating period in question, the Veteran's post-operative residuals of degenerative joint disease (DJD) of the left knee have been manifested by degenerative changes, chronic pain and weakness, in addition to functional loss that more nearly approximates limitation of flexion to 30 degrees or limitation of extension to 15 degrees.  


CONCLUSION OF LAW

The criteria for a disability rating to 20 percent for post-operative residuals of DJD of the left knee have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 5261, 5262 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Board finds that all notification and development action needed to arrive at a decision on the claim on appeal for entitlement to an increased rating for post-operative residuals of DJD of the left knee, currently evaluated as 10 percent disabling, has been accomplished.  

Through August 2007 and April 2008 notice letters, the RO notified the Veteran of the legal criteria governing his claim and the evidence needed to substantiate his claim.  Thereafter, the Veteran was afforded the opportunity to respond.  Hence, the Board finds that the Veteran has received notice of the information and evidence needed to substantiate his claim, and has been afforded ample opportunity to submit such information and evidence.  

The Board also finds that the August 2007 and April 2008 notice letters satisfy the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  In those letters, the RO notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  It requested that the Veteran identify any medical providers from whom he wanted the RO to obtain and consider evidence.  Additionally, the letters provided the Veteran notice regarding the assignment of effective dates and disability rating elements.  

VA has also adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claim on appeal.  The Veteran's service treatment records (STRs) are associated with the claims folders as are his VA and private treatment records.  The Veteran has been provided VA medical examinations which the Board considers adequate for the purpose of evaluating the Veteran's left knee disability.  In the above noted March 2014 IHP, the Veteran's representative contended that the Veteran's claim should be remanded for a more contemporaneous VA examination, as it had been almost 3 years since the Veteran's most recent VA C&P examination in May 2011.  Although evidence submitted between the date of a VA examination and the Board's review could, in particular instances, conceivably require that a new medical examination be provided, the mere passage of time between those events does not.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007).  

Here, the Veteran has not asserted that there was a deficiency with the May 2011 VA medical examination or has he submitted any additional evidence showing a change in the severity his left knee disability since the May 2011 VA examination.  The requirement that the Secretary provide a thorough and contemporaneous examination is tied to those situations where the record does not adequately reveal the current state of a claimant's disability.  Therefore, the Board cannot conclude that its duty to assist in this instance requires an additional medical examination.  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim on appeal.  

II. Analysis

Disability evaluations are determined by comparing a veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3. 

A veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Also, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods for which a service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App 505, 509 (2008).  Furthermore, in a staged rating context the provisions of 38 C.F.R. § 3.105(e) are not applicable.  See O'Connell v. Nicholson, 21 Vet. App. 89, 93 (2007).  

Also, when determining the effective date for disability compensation, the regulations allow for an effective date up to one year prior to the date of claim if it is factually ascertainable that an increase in disability had occurred within that one-year period.  See 38 C.F.R. § 3.400(o)(2) (2013).  

When evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  

The Veteran's left knee residuals are currently evaluated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5010-5261.  The hyphenated diagnostic code in this case reveals that Diagnostic Code 5010 is assigned for the degenerative changes associated with the original service-connected injury and Diagnostic Code 5261 is assigned for limitation of extension of the left knee as the residual condition.  See 38 C.F.R. § 4.27 (2013).  

Under Diagnostic Code 5010, traumatic arthritis is rated for degenerative arthritis under Diagnostic Code 5003.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Limitation of motion of the knee, in particular, is found under Diagnostic Codes 5260 and 5261.  Under Diagnostic Code 5260, a 10 percent rating is warranted if flexion is limited to 45 degrees; a 20 percent rating is warranted if flexion is limited to 30 degrees; and a 30 percent rating is warranted if flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Under Diagnostic Code 5261, a 10 percent rating is warranted if extension is limited to 10 degrees; a 20 percent rating is warranted if extension is limited to 15 degrees; a 30 percent rating is warranted if extension is limited to 20 degrees; a 40 percent rating is warranted if extension is limited to 30 degrees; and a 50 percent rating is warranted if extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  Full range of motion of the knee is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II (2013).

VA's General Counsel has issued a precedential opinion that provides for the possible assignment of separate disability ratings for limitation of flexion and limitation of extension involving the same knee joint.  See VAOPGCPREC 9-2004 (September 17, 2004).  In that opinion, the General Counsel said that where a veteran has both a compensable limitation of flexion and a compensable limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  

In August 2007, the Veteran filed a claim for a higher rating for his left knee disability that was then rated as 10 percent disabling.  He submitted a report of an August 2007 MRI (magnetic resonance imaging) study which revealed left knee degenerative osteoarthritis, meniscal abnormalities both medially and laterally, as well as a torn anterior cruciate ligament (ACL).  

In a report of September 2007 VA examination, the Veteran reported the history of his left knee, to include walking his dog in July 2007 and suffering a twisting injury associated with his left knee.  The Veteran informed the examiner that he experienced symptoms of intermittent medial and posterior knee pain that radiated upwards to his buttocks.  He reported nightly flare ups that he rated as 7 out of 10.  The Veteran walked slowly with a stiff knee.  On examination, he performed a shallow knee bend with some difficulty.  There was pain on motion, with guarding and discomfort throughout.  Crepitus was present and range of motion was from 0-115 degrees.  There was no laxity or instability identified.  An X-ray revealed degenerative changes including severe medial compartment joint space narrowing.  The examiner commented that additional limitation of function due to repetitive use or flare ups could not be determined without resorting to speculation.  

In a September 26, 2007 operative report associated with a left knee arthroscopy, the Veteran was noted to have chondromalacia and meniscal tears.  His left ACL was identified as not being visible.  The post-operative diagnosis was medial meniscal tear, lateral meniscal tear, and tricompartmental chondromalacia.  

In October 2007, the RO received a letter from the Veteran's neighbor.  The neighbor noted that he had observed the Veteran's mobility associated with his left knee become lessened, that the Veteran occasionally used a knee brace, and that the Veteran walked with a distinct limp suggestive of knee instability.  

The August 2007 MRI report, the September 2007 VA examination findings, the September 2007 arthroscopy findings, as well as the statement of the Veteran's neighbor appear to the Board to demonstrate a functional loss associated with the left knee greater than that compensated by a 10 percent disability rating.  While not specifically shown by the clinical findings reported in the September 2007 VA examination, when the Board takes into consideration the DeLuca provisions, as noted above, it concludes that the Veteran's status post residuals of DJD of the left knee more nearly approximates a 20 percent rating for flexion limited to 30 degrees or extension limited to 15 degrees based on additional functional loss associated with repeated use.  Therefore, in light of the evidence of record and resolving reasonable doubt in the Veteran's favor, from the date of the Veteran's claim for increase, August 24, 2007 to the day prior to the Veteran's left knee surgery, September 25, 2007, the Board concludes that a 20 percent rating is warranted.  (As noted above, the Veteran has been awarded a temporary total rating from September 26, 2007 to October 31, 2007.)  There is otherwise no evidence prior to August 24, 2007 that reveals that an increase in disability had occurred up to one year prior to the August 24, 2007 claim for increase.  38 C.F.R. § 3.400(o)(2).  

Otherwise, following the Veteran's arthroscopic left knee surgery in September 2007, an October 2007 treatment note from Dr. Alec C. Kessler (the physician who performed the Veteran's left knee arthroscopy) indicated that the Veteran was doing "great" with respect to his left knee and that the knee had a full range of motion.  

Nonetheless, in his October 2008 VA Form 9 (Appeal to Board of Veterans' Appeals), the Veteran reported that he experienced daily pain in his left knee despite taking pain medication.  He also reported that he did experience difficulty in bending his left knee without it being painfully forced.  The Veteran also described the pain in his left knee as being moderate in severity.  

Following the Board's February 2011 remand, the Veteran was examined by VA in May 2011.  He reported constant pain in the left knee and described the pain level as being 3 or 4 out of 10, with episodic increases lasting 30 seconds associated with activity.  There was no stiffness or swelling reported, but there was a report of weakness and instability especially when standing after being seated.  The examiner commented that there were no flare ups.  On examination, the Veteran's gait was reported normal, without atrophy or loss of muscle tone.  Range of motion of the left knee was 0-120 degrees.  (It appears from the examination report that this was passive range of motion.)  Additional clinical testing did not reveal other abnormal findings.  An X-ray of the left knee was noted to reveal degenerative changes of the medial joint space.  The examiner's diagnosis was torn ACL of the left knee and status post meniscectomy of the left knee with resulting minimal limitations.  The examiner also diagnosed mild DJD without residuals or limitations, more likely than not secondary to aging.  

Here, since the Veteran's arthroscopic surgery, the evidence appears to support improvement in the Veteran's left knee disability.  As noted above, Dr. Kessler indicated that the Veteran was doing great status post surgery and the left knee had a full range of motion.  Notwithstanding that fact, the Veteran has continued to contend that his left knee remains painful and limited in its motion.  However, the May 2011 VA examination did not necessarily provide clinical findings demonstrating a worsening of the Veteran's left knee.  With that said, the Board finds the Veteran credible in the reporting of his left knee pain and dysfunction.  Otherwise, the Veteran's degenerative changes in his left knee have been evident since March 1990, and there appears to be a lack of an ACL associated with the left knee (or minimally a torn ACL) based on the August 2007 MRI study and the later arthroscopic surgery which reported that the ACL was not visible.  

Taking into consideration the above findings along with the Veteran's credible reporting of his symptoms, and resolving reasonable doubt in the Veteran's favor, the Board finds that the evidence since November 1, 2007 continues to support a 20 percent rating for the Veteran's service-connected post-operative residuals of DJD of the left knee.  Here, notwithstanding the examiner's comment in May 2011 that the Veteran did not report flare ups or otherwise the lack of other significant clinical findings on examination, the Board nonetheless has given significant weight to the degree and/or extent of damage to the Veteran's left knee joint (degenerative changes and damaged ACL) along with the functional impairment that could reasonably be assumed to result with repeated use of the left knee joint.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 204-7.  Taking these factors into consideration, the Board believes that a 20 percent rating best compensates the Veteran for the severity of his left knee disability.  See 38 C.F.R. § 4.2 (2013) (It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present).  

While a 20 percent evaluation is warranted, the Board does not find support for a rating in excess of 20 percent for the post-operative residuals of DJD of the left knee (not including that period in which a temporary total rating was assigned) for any portion of the rating period on appeal.  The medical evidence does not demonstrate the left knee is ankylosed, nor is there clinical evidence demonstrating subluxation or lateral instability of the left knee.  Therefore, a higher rating under 38 C.F.R. § 4.71a, Diagnostic Code 5256 for knee ankylosis or a separate rating under 38 C.F.R. § 4.71a, Diagnostic Code 5257 for recurrent subluxation or lateral instability, is not warranted.  The evidence has also not demonstrated impairment of the tibia and fibula warranting a higher rating under 38 C.F.R. § 4.71a, Diagnostic Code 5262.  Additionally, a compensable rating for both limitation of extension and for limitation of flexion of the left knee has not been shown; thus, separate compensable evaluations under 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261, are not warranted.  

Further regarding instability, the Board notes the statement submitted by a neighbor, which described the Veteran's distinct limp thought to characterize instability.  While this individual is competent to describe a limp, as this is observable to a layperson, the question of whether such limp is due to instability requires medical knowledge and thus the layperson is not competent as to this question.  It is noted that this neighbor did not indicate that he had seen the Veteran's left knee give way.  He had seen the Veteran wear a brace, but this fact alone does not necessarily indicate an unstable knee- the best evidence on this point are the examination findings, which consistently showed normal stability in the knee.  Therefore, the preponderance of the evidence weighs against a finding that instability is a component of the Veteran's disability picture here such as to warrant a separate evaluation.

It is also important to note that, the Board's reasonable doubt grant of a 20 percent rating is based on the Veteran's complaints of pain, the extent of damage to his left knee, and the functional loss which could reasonably be expected with repeated use in light of such damage.  The clinical findings made during the September 2007 and May 2011 VA examinations do not necessarily support a rating to 20 percent.  Moreover, the examiner failed to provide a DeLuca assessment in the September 2007 VA examination, finding that to do so would be speculative, and the Veteran was reported as not having flare ups in the May 2011 VA examination.  Thus, the evidence does not more nearly approximate limitation of flexion less than 30 degrees or limitation of extension greater than 15 degrees.  

Furthermore, it is not entirely clear when the Veteran's ACL was damaged and if such damage is in anyway related to his service-connected left knee condition.  In this case, the Board will accept that all symptomatology resulting from the Veteran's ACL tear is associated with his service-connected left knee disability.  See e.g. Mittleider v. West, 11 Vet. App. 181 (1998) (if it is not medically possible to distinguish the symptoms and effects of service-connected and nonservice-connected conditions, all signs and symptoms are to be attributed to the service-connected condition).  

For all the foregoing reasons the Board finds, taking into consideration the extent of damage to the Veteran's left knee along with the functional loss that could reasonably be expected to result with repetitive use/activity, that a 20 percent disability rating for the Veteran's post-operative residuals for DJD of the left knee is warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, it finds that the preponderance of the evidence is against the Veteran's claim for any rating higher than the 20 percent awarded.  38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102.  


Extra-Schedular Consideration

Consideration has also been given to whether the schedular rating is inadequate, requiring that the AOJ refer the claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation.  Such a referral is warranted where a service-connected disability presents an exceptional or unusual disability picture that renders impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2013).  

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008) (there must be a comparison between the level of severity and symptomatology of a claimant's disability and the established criteria found in the rating schedule).  If there is an exceptional or unusual disability picture, the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Id. at 116.  

Also, extra-schedular ratings under 38 C.F.R. § 3.321 are awarded on a disability-by-disability basis for each individual disability being considered and not on the combined effect of all of a claimant's service-connected disabilities.  See Johnson v. Shinseki, 26 Vet. App. 237 (2013).  

The schedular evaluations in this case are adequate.  There is no showing that the Veteran's post-operative residuals of DJD of the left knee reflects so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  38 C.F.R. § 3.321(b)(1).  The Veteran's left knee symptoms are manifested by chronic pain and additional loss in range of motion based on functional loss considerations with repeated use/activity.  The Board finds that the rating criteria adequately address the Veteran's symptomatology.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  Thun, 22 Vet. App. at 115-16; 38 C.F.R. § 3.321(b)(1).  


ORDER

Entitlement to a 20 percent rating for post-operative residuals of DJD of the left knee is granted, subject to the laws and regulations governing the payment of monetary benefits.  



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


